DISSENTING Smith, Justice . I think Coates was elected. If all the voting precincts were counted, he had a majority of 637 votes. The circuit court, for cause, excluded from the computation Eagle and Eastman; and the propriety of his decision in regard to these two townships is not before us, the error, if any there was, being in favor of the appellant. This reduced Coates’ majority to 118, Some illegal votes were cast by minors, by convicts and by non-residents, but not a sufficient number of these is proved to affect the result. The case thus hinges upon the vote of the sixth ward in the city of Little Rock: counting that, Coates is elected ; throwing it out elects Patton. The suggestion that the vote of that ward ought to be suppressed for frauds committed by the judges of election, is not worthy of serious consideration. They might, with advantage to the public, have exercised their authority a little more firmly by requiring challenged voters to answer questions touching their qualifications, without prompting from by-standers, But the record shows an honest effort on the part of these judges to hold a fair election, and any errors they may have fallen into were errors of judgment, which would not vitiate the entire poll. Then the ward must be excluded, if at all, on account of threats, violence and intimidation used by the supporters of the ticket upon which Coates was running. Many disgraceful scenes were enacted in that ward on election day. Tickets were snatched out of the hands of colored voters-who proposed to vote the people’s ticket; they were hustled at the polls and threats were made by other colored men and lads that they should be turned out of the church; that they should not be suffered to reside in the ward, and that they should be beaten, thrown into the river, and otherwise maltreated if they persisted in their course. And the deputy sheriffs, who were in attendance, appear to have been far more solicitous to advance tbe interest of tbeir principal, wbo was a candidate for re-election, than to preserve order ■and to guarantee the electors the exercise of their legal rights. Nevertheless, the question whether there was iu this ward a free and equal election was one mainly of fact; the declarations of law showing in the circuit judge a clear conception of what constituted a fair election. And for the proper determination of this question of fact, the circuit court, which had the witnesses before it, and could observe their appearance, demeanor and manner of testifying, was much better qualified than any appellate tribunal. For these reasons I am in favor of affirming the judgment ■of the court below.